DETAILED ACTION
	This Office Action is in response to Applicant’s amendments and arguments on June 21, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remarks regarding Allowable Subject Matter
Claims 1 and 3-20.
Examiner considers applicant’s amendments and arguments in pages 11-12 regarding independent claims 1, 19 and 20 are persuasive. Examiner believes specifically invention to manage the index in the streaming data storage system in a more convenient and effective way has become a research hotspot. Examiner believes the limitation of “managing a first index of a streaming data storage system, an active layer of the first index comprising a first shard group, first shards in the first shard group being configured to store second indexes of a part of first data objects in the streaming data storage system, the method comprising: 
creating, by a system comprising a processor in response to determining that a state of the first shard group meets a defined expansion condition, a second shard group in the first index, wherein second shards in the second shard group are configured to store third indexes of second data objects that will enter the streaming data storage system. wherein the defined expansion condition is a condition selected from a group of conditions comprising: 
a number of the second indexes stored in the first shard group being higher than a threshold number; and 
a first speed of storing respective ones of the second indexes, corresponding to a plurality of the first data objects entering the streaming data storage system based on the first shard group, being lower than a second speed of the plurality of the first data objects entering the streaming data storage system; 
marking, by the system, a first layer of the first index, where the second shard group is located, as the active layer; 
marking, by the system, second layers of the first index, other than [[the]] a second layer of the second layers where the second shard group is located, as frozen layers; and 
managing, by the system, the streaming data storage system based on the second shards in the active layer and the first shards in the frozen layers" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently independent claims 1, 19 and 20 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, managing a first index of a streaming data storage system, an active layer of the first index comprising a first shard group, first shards in the first shard group being configured to store second indexes of a part of first data objects in the streaming data storage system, the method comprising: 
creating, by a system comprising a processor in response to determining that a state of the first shard group meets a defined expansion condition, a second shard group in the first index, wherein second shards in the second shard group are configured to store third indexes of second data objects that will enter the streaming data storage system. wherein the defined expansion condition is a condition selected from a group of conditions comprising: 
a number of the second indexes stored in the first shard group being higher than a threshold number; and 
a first speed of storing respective ones of the second indexes, corresponding to a plurality of the first data objects entering the streaming data storage system based on the first shard group, being lower than a second speed of the plurality of the first data objects entering the streaming data storage system; 
marking, by the system, a first layer of the first index, where the second shard group is located, as the active layer; 
marking, by the system, second layers of the first index, other than [[the]] a second layer of the second layers where the second shard group is located, as frozen layers; and 
managing, by the system, the streaming data storage system based on the second shards in the active layer and the first shards in the frozen layers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159